DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claims 1, 9, and 17:
Smartt discloses:
A method executable by a network-based control computer for controlling vehicles for platooning, comprising.  Paragraph [0061] describes vehicles A and B that are 100 feet apart and available for linking.  Paragraph [0063] describes a network operating center (NOC) that guides the vehicles A and B to a rendezvous point suitable for platooning.
receiving, via a communication network, a plurality of electronic signals conveying a plurality of vehicle information for a plurality of vehicles, each vehicle information including at least a vehicle identifier of the vehicle, a driver identifier of a driver of the vehicle, available hours of service (HOS) for each driver associated with the plurality of vehicles, and vehicle location information, wherein the plurality of vehicles are equipped with communication and safety systems that facilitate vehicle platooning.  Paragraph [0137] part f. describes 
identifying a first subset of the plurality of vehicles that are candidates for platooning in a geographic area based on the plurality of vehicle information.  Paragraph [0137] describes a NOC that identifies the location of potential platooning candidates.  Paragraph [0089] describes a platoon controller ECU that communicates with other platoon candidates via a DSRC or short-range communication link.
and transmitting, via the communication network, a platooning configuration to the at least one second subset of vehicles for initiating the at least one platooning convoy.  Paragraph [0048] describes transmitting data packets, specifying a first location at which the autonomous operation may begin and a second location beyond which the autonomous operation is not authorized.  Paragraph [0200] describes vehicles that are preparing to platoon by checking if all the platooning conditions are met, as shown in 15150.  If they are met, the drivers can initiate platooning by pressing a button 15250.  Paragraph [0137] describes how a lead or a follower vehicle is determined, taking considerations such as the driver status and length of time on shift.
based in part on the available HOS for the each driver.  Paragraph [0137] part f. describes identifying the driver status, including the length of time on the shift.  

However, the prior art of record fails to teach:
selecting at least one second subset of vehicles to be included in at least one platooning convoy from the first subset of the plurality of vehicles that are candidates for platooning in the geographic area.  Paragraph [0086] of Lei describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the subset A can be the vehicles traveling to the second destination.  This combined with Smartt’s disclosure of the available HOS for the each driver meets the claim.  However, there is no reason to combine these two references because Smartt already discloses forming a platoon without needing a second subset.  Therefore, combining the second subset of Lei with Smartt would be extraneous and would not benefit Smartt’s invention in any way.
whereby the vehicles in the second subset of vehicles form at least one platooning convoy in accordance with the transmitted platooning configuration.  As described above, Smartt discloses forming a platoon via one set of data and therefore there would be no reason to combine Lei with Smartt for creating a second subset of vehicles.
	Claims 1-20 are allowable.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lesher et al. (US Patent Application 2018/0188746 A1): Highway vehicle platoon management is provided. Driver quality parameters are used together with vehicle physical characteristic and performance information to select an ordering of the vehicles within the platoon. The vehicles within the platoon mutually self-order to select the ordering of the vehicles within the platoon for enhanced safety and efficiency. The driver quality parameters together with the vehicle physical characteristic and performance information is also used to reward best drivers with preferred locations within the platoon. The vehicles within the platoon mutually self-order to reward best drivers with preferred locations within the platoon. An existing vehicle platoon is selectively split into two or more smaller platoons for improving overall safety and efficiency. Two or more smaller vehicle platoons are selectively aggregated into a larger single platoon for improving overall safety and efficiency.
Schubert et al. (US Patent No: 9,940,840 B1): The computer-implemented method involves obtaining (502) navigation data that indicates a travel route for a vehicle, by a computing system. A subset of multiple vehicles that are within a threshold distance of each other and have respective travel routes that partially overlapped, is determined. Multiple vehicles 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEHRANG BADII/Primary Examiner, Art Unit 3665